Name: Commission Implementing Directive (EU) 2018/1581 of 19 October 2018 amending Council Directive 2009/119/EC as regards the methods for calculating stockholding obligations
 Type: Directive_IMPL
 Subject Matter: oil industry;  energy policy;  management;  trade
 Date Published: 2018-10-22

 22.10.2018 EN Official Journal of the European Union L 263/57 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2018/1581 of 19 October 2018 amending Council Directive 2009/119/EC as regards the methods for calculating stockholding obligations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/119/EC of 14 September 2009, imposing an obligation on Member States to maintain minimum stocks of crude oil and/or petroleum products (1), and in particular Article 3(4) thereof, Whereas: (1) In accordance with Article 22 of Directive 2009/119/EC the Commission carried out a review of its functioning and implementation (mid-term evaluation), which highlighted the need to introduce a number of technical changes to the Directive, in order to facilitate its implementation. (2) (2) Postponing the start of the new yearly stockholding obligation under Directive 2009/119/EC by three months should give Member States additional time to complete the internal administrative procedures and facilitate compliance within the deadline and, possibly, at lower costs. (3) Regulation (EC) No 1099/2008 of the European Parliament and of the Council (3) is a reference point for the definition of oil stocks and for identifying the different petroleum products that are relevant for calculating the stockholding obligation, the level of emergency and specific stocks held and for reporting purposes. Regulation (EC) No 1099/2008 has been modified several times. As a result references to specific provisions of Regulation (EC) No 1099/2008 in Directive 2009/119/EC have become outdated and need to be adapted so that they refer to the appropriate provisions of that Regulation. (4) The application of two different formulas for calculating the quantities of naphtha that are not relevant for calculating the stockholding obligation, depending on whether the naphtha yield over the previous year was smaller or greater than 7 %, has led in practice to fluctuations in the stockholding obligations for some Member States which may cause a substantial financial burden and lack of compliance, without being justified by the Directive's objectives. Removing the 7 % threshold and giving the same options to all Member States should eliminate inequalities and unjustified fluctuations. (5) In accordance with the Joint Political Declaration of 28 September 2011 of Member States and the Commission on explanatory documents (4), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee set up under Article 23 of Directive 2009/119/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2009/119/EC is amended as follows: (1) in Article 2, point (i) is replaced by the following: (i) oil stocks  means stocks of the energy products listed in Chapter 3.4 of Annex A to Regulation (EC) No 1099/2008; (2) in Article 3, paragraph (3) is replaced by the following: 3. However, notwithstanding paragraph 2, the daily averages of net imports and inland consumption, as referred to in that paragraph, shall be determined, as regards the period from 1 January to 30 June of each calendar year, on the basis of the quantities imported or consumed during the last year but one before the calendar year in question.; (3) in Article 6, the second sentence of paragraph (1) is replaced by the following: That register shall contain, in particular, information needed to pinpoint the depot, refinery or storage facility where the stocks in question are located, as well as the quantities involved, the owner of the stocks and their nature, with reference to the categories identified in Chapter 3.4 of Annex A to Regulation (EC) No 1099/2008.; (4) in Article 9, the first sentence of paragraph (2) is replaced by the following: 2. Specific stocks can only be composed of one or more of the following product categories, as defined in Chapter 3.4 of Annex A to Regulation (EC) No 1099/2008:; (5) in Article 9, the third subparagraph of paragraph (3) is replaced by the following: The crude oil equivalents referred to in the first and second subparagraphs are calculated by multiplying by a factor of 1,2 the sum of the aggregate observed gross inland deliveries , as defined in Section 3.2.2.11 of Annex C to Regulation (EC) No 1099/2008, for the products included in the categories used or concerned. International marine bunkers are not included in the calculation; (6) in Annex II, the second subparagraph is replaced by the following: Inland consumption is the sum of the aggregate observed gross inland deliveries , as defined in Section 3.2.2.11 of Annex C to Regulation (EC) No 1099/2008, of the following products only: motor gasoline, aviation gasoline, gasoline-type jet fuel (naphtha-type jet fuel or JP4), kerosene-type jet fuel, other kerosene, gas/diesel oil (distillate fuel oil) and fuel oil (high sulphur content and low sulphur content) as defined in Chapter 3.4 of Annex A to Regulation (EC) No 1099/2008.; (7) in Annex III, point (a) of the sixth subparagraph is replaced by the following: (a) include all other stocks of the petroleum products identified in Chapter 3.4 of Annex A to Regulation (EC) No 1099/2008 and calculate the crude oil equivalent by multiplying the quantities by a factor of 1,065; or. (8) Annex I is replaced by the text in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 19 October 2019 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2020. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 265, 9.10.2009, p. 9. (2) Commission Staff Working Document, Mid-term evaluation of Council Directive 2009/119/EC imposing an obligation on Member States to maintain minimum stocks of crude oil and/or petroleum products (SWD(2017) 439 final) (3) Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (OJ L 304, 14.11.2008, p. 1). (4) OJ C 369, 17.12.2011, p. 14. ANNEX ANNEX I METHOD FOR CALCULATING THE CRUDE OIL EQUIVALENT OF IMPORTS OF PETROLEUM PRODUCTS Member States shall calculate the crude oil equivalent of imports of petroleum products, as referred to in Article 3, using the following method. (1) The sum of net imports of crude oil, natural gas liquids (NGL), refinery feedstocks and other hydrocarbons, as defined in Annex A, Chapter 3.4 of Regulation (EC) No 1099/2008 (*1), shall be calculated and adjusted to take account of any stock changes. From the resulting figure, one of the following figures shall be deducted for naphtha yield:  4 %,  the average naphtha yield,  the net actual naphtha consumption. (2) The sum of the net imports of all other petroleum products, as defined in Annex A, Chapter 3.4 of Regulation (EC) No 1099/2008, excluding naphtha, shall be calculated and adjusted to take account of stock changes and shall be multiplied by a factor of 1,065. The sum of the figures resulting from (1) and (2) represents the crude oil equivalent. International marine bunkers shall not be included in the calculation.